ATTACHMENT TO ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   Applicant’s amendment filed 5/13/2021 is acknowledged.  Claims 1-15, 19-23 are pending.   Claims 16-18 have been canceled.  Claims 19-20 are withdrawn from consideration as being drawn to a non-elected invention.    All of the amendment and arguments have been thoroughly reviewed and considered.    

Previous Rejections
2.	The status of the claims are as follows:
(a)	The claim rejection under 35 USC 102(a)(1) and/or alternatively under 35 USC 102(a)(2) as being anticipated et al by Lebedev (US 20100003724) is withdrawn in view of Applicant’s arguments.   The examiner agrees with Applicant’s response at pages 6-8 at Lebedev does not disclose the element of combining a blocked primer with a template nuclei acid.
(b)	The prior rejection under 35 USC 102(a)(1) and/or alternatively under 35 USC 102(a)(2) directed to the claims 1-10 and 22 as being anticipated by Spier et al is maintained and discussed below.
(c)	The prior art rejection under 35 USC 103 directed to the claims 11-15 as being unpatentable over Spier et al in view of Patel and Ding is maintained and discussed below.
Response to Arguments
Applicant’s traversal
3.	Applicant traverses the rejections in view of Spier (b) and (c) on the following ground:   
(i)  Applicant summarizes the rejection and states that the pending claims recite in the step (a) “producing a blocked primer reaction mixture by combining together the specific elements of a blocked primer and template nucleic acid.  When an enzyme capable of removing an enzymatically labile blocking moiety is employed as delineated in the step (b) which follows steps (a), the enzyme is added only after the reaction mixture of step (a) has been produced.    Applicant states that in the Spier’s closed tube PCR method, the blocked primers and the enzymes that removes the blocking moiety are already present in the mixture to which template nucleic acid is added for subsequent PCR.   Applicant notes that this is in contrast to the instant invention.  Applicant argues the order of the method steps and states that the addition of the enzyme after the product of the reaction mixture is not an arbitrary selection is therefore not prima facie obvious because it provides a new result, namely that the state at which the primers become unblocked is no longer tied to the annealing of the primers to DNA, but is instead control by the experimental.   Applicant states the significance of adding the enzymes after the production of the reaction mixture can be seen in example 2 of the instant invention.   With regards to the examiner’s interpretation of the “wherein clause”, Applicant notes that the “wherein clause is not option but limits the method give a certain set of circumstances.  Applicant states that Spier does not teach separately adding an enzyme to unblock the primer after the product ion of the blocked primer reaction mixture.


Examiner’s response
4.	All of the arguments at (i) and (ii) have been thoroughly reviewed and considered but are not found persuasive for the reasons that follows:
The examiner acknowledges Applicant’s arguments but notes that the The Federal Circuit discussed claim interpretation by the PTO in In re Morris, where the Federal Circuit noted “[A]s an initial matter, the PTO applies  to the verbiage of the proposed claims the broadest reasonable meaning of the  words in their ordinary usage as they would be understood by one of ordinary  skill in the art, taking into account whatever enlightenment by way of  definitions or otherwise that may be afforded by the written description  contained in the applicant's specification.”  In re Morris, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997).  The decision of the court in In re Bigio, 72 USPQ2d 1209 (Fed. Cir. 2004) strongly supports the breadth of interpretation.  That court noted “[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages.”   In concert with Morris and Bigio is the decision in In re American Academy of Science Tech Center, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004), where the Federal Circuit noted “We have cautioned against reading limitations into a claim from the preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification.”   
	In this case, the claims are not limited to any specific order and does not exclude additional, unrecited elements or method step as the claims recited open language.    MPEP 2144.04(IV)(C) states “MPEP 2144.04 states that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). With regards to Applicant’s assertion regarding unexpected results, Applicant has not clearly establish evidence of unexpected results over the teachings of the prior art based on reference to Example 2. MPEP states that "objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). Nonetheless, contrary to Applicant’s assertion, the teaching of Spier meets the specific order asserted by Applicant because Spier teaches that the present invention combines the idea of using blocked primers that are unblocked after they anneal to their template. The reference teaches that the blocked primer is then activated using an enzyme that removes a blocking moiety from the primers (e.g., [0014]).  
	Further, the claims recite contingent limitations based on whether an enzymatically labile moiety is present, but do not expressly limit the claims to a requirement that an enzymatically labile blocking moiety be present in the blocked primer reaction mixture.   The examiner notes that the claims do not recite separately adding an enzyme to unblock the primer after the production of the blocked primer reaction mixture unless a certain condition is present (i.e., blocked primer comprises an enzymatically labile blocking moiety). In interpreting the claims, if an enzymatically labile blocking moiety is not present, then an enzyme is not added.  MPEP 2111.04 supports this interpretation.   Nonetheless, contrary to Applicant’s assertion Spier teaches using an enzyme to unblock the primer by removing the blocking moeity at the 3’ end of the primer (para.   [0014] and [0027] which teaches that the enzyme may be added together with the primer and template or as a separate entity such that after the 3’ blocked primer anneals to the template, the exonuclease unblocks the primer.  See also claim 1.  Applicant’s arguments are not found persuasive to obviate the rejections maintained in this Office action.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637